Citation Nr: 1811474	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-37 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for left knee chondromalacia with degenerative joint disease (left knee disability).


REMAND

The Veteran served on active duty from February 1974 to February 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter came before the Board in April 2014 and March 2016, when it was remanded for further development.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


The Veteran asserts that his left knee disability is worse than currently evaluated.

The Veteran underwent the most recent VA examination in May 2014.  

In a February 2018 statement, the Veteran's representative stated that the Veteran was unable to bear weight on either one of his legs, required home assistance eight hours a day, and experienced flare-ups which the May 2014 VA examination failed to assess.  The representative stated that Social Security Administration (SSA) records show that the Veteran's left knee disorder has worsened.  See page 7 of SSA documents, dated April 13, 2016.  

A remand is warranted for an adequate examination.  The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examination did not comply with Correia and as such, a remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

As also relevant, a more recent Court decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  A VA examiner should, on remand, address any flare-ups claimed by the Veteran, per Sharp.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his left knee disability. The examiner must review the claims file and note that review in the examination report.  The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinions, the examiner should explain why that is.  The examiner should provide opinions on the following:

a) Please identify all left knee orthopedic pathology found to be present.  Conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's left knee, i.e., the extent of the Veteran's pain-free motion.  

b) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), please record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If a joint cannot be tested on "weight-bearing," please specifically indicate why that testing cannot be done.  Specifically, please consider the SSA records which state that the Veteran is unable to bear weight on either one of his legs, and requires home assistance eight hours a day.  See page 7 of SSA records, dated April 13, 2016.   

c) Pursuant to Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017) the examiner is instructed to inquire whether there are periods of flare-ups.  If the answer is "yes," the examiner should state their severity, frequency, and duration explaining if there are any additional or increased symptoms and limitations experienced during flares.  The examiner must ALSO name the precipitating and alleviating factors.  The examiner must ALSO estimate, "per [the] veteran," to what extent, if any, they affect functional impairment - 

d) The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's left knee disability affects him in his everyday life, particularly the impact that it has on the Veteran's ability to secure and follow a substantially gainful occupation.

2. Then, readjudicate the claim on appeal.  If the benefits sought remain denied, furnish the Veteran a supplemental statement of the case (SSOC) and afford him the appropriate response time.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
YVETTE R. WHITE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:  The American Legion
  

